Citation Nr: 1455998	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



REMAND

The Veteran served on active duty from April 2004 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2010, June 2012, and April 2014, the Board remanded the claims for further development.  Particularly, the April 2014 action indicated that the Veteran's claim should be considered under 38 C.F.R. § 3.317, which provides that service connection may be warranted for veterans with service in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2014).  The Board directed the agency of original jurisdiction (AOJ) to obtain a VA examination that addressed entitlement to service connection based on an undiagnosed illness.  

A review of the Veteran's VBMS folder shows that the Veteran was notified that a new examination was scheduled on May 27, 2014.  That record gives the Veteran's address in Dickinson, Texas.  A note entered on June 24, 2014, indicates that the VBA record and the VHA record differed as to the Veteran's address, one showing Dickinson and the other showing "Brownville, Texas" (it appears from the zip code that the address should have been listed as "Brownsville").  That same day, a new request for an examination was sent to the VA medical center in Houston, Texas.  However, the examination request continued to list the Dickinson address and merely noted that the scheduling party should verify the Veteran's address in "Brownville" before mailing the examination notification letter.  A copy of that notification letter was not associated with the Veteran's VBMS folder.  Consequently, the Board is unable to verify whether the Veteran was put on notice that he had been scheduled for a new examination.  Further, there is evidence of record to suggest that the Veteran may be employed overseas as a contractor.  

Generally, "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record." 38 C.F.R. § 3.655(b) (2014).  Here, however, it is unclear whether the Veteran indeed received notification of his scheduled examination.  Further, the Board finds that additional development is necessary as the evidence of record is insufficient to arrive at a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim"); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).   

The Board recognizes that in the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be evidence of a nexus between the claimed illness and service, and that laypersons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  In the present case, the Veteran served in the Persian Gulf area from December 23, 1990, to April 14, 1991, and alleges joint pain in both knees, a symptom which may relate to an undiagnosed illness or medically unexplained chronic multi-symptom illness.   See 38 C.F.R. § 3.317(b).  However, while the medical evidence of record documents pain without any underlying pathology, it does not address whether the Veteran's current symptomatology represents an undiagnosed illness or medically unexplained illness as contemplated by 38 C.F.R. § 3.317.  As such, the Board finds that it cannot make a determination without impermissibly drawing its own medical conclusions.  See Colvin, supra.  Consequently, the Board finds it necessary to again remand the matters to obtain a medical opinion so as to ensure that the Board's evaluation of the Veteran's claims is a fully informed one.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Ensure Veterans Claims Assistance Act of 2000 (VCAA) compliance with the duty to notify as it pertains to the Veteran's claims of service connection for right and left knee disabilities based on an undiagnosed illness under 38 U.S.C.A. §1117 and 38 C.F.R. § 3317.

2.  The AOJ should make efforts to identify the correct mailing address for the Veteran.  The AOJ should also attempt to verify whether the Veteran is currently employed overseas.  

3.  Thereafter, schedule the Veteran for a VA examination to determine:

a. Whether the Veteran's knee joint pain is attributable to a known clinical diagnosis, and, if not,

b. Whether there are sufficient objective manifestations to identify right and left knee joint pain as a manifestation of an undiagnosed illness.

(If it is determined that the Veteran is out of the country, the AOJ should schedule the examination for when he returns, if possible.)  

The Veteran's file must be provided to the VA examiner for review.  

Should the Veteran fail to report for his examination, the examiner must provide an opinion with regard to the above questions based on the evidence available in the Veteran's file.

The examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming any opinion.  

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

